PER CURIAM.
Review is sought of a workers’ compensation order wherein the deputy commissioner awarded attorney’s fees to claimant’s attorney for bad faith handling of the claim by employer/carrier. This record contains sufficient competent evidence to sustain the deputy commissioner’s opinion that in either April or June, 1981, claimant reached maximum medical improvement and at the same time the employer/carrier became knowledgeable of the permanent legal blindness caused to claimant's eye. The deputy’s opinion in the record and findings expressed in the order, although lacking in perfect clarity, are sufficient in this factual situation for our affirming his failure to designate-a maximum medical improvement date with the exactitude demanded by appellants. Concededly, the impairment benefits ultimately paid by appellants to claimant were made long past the time statutorily required by section 440.-15(3)(a)2. That determination along with employer/carrier’s other conduct is legally sufficient to find bad faith as a basis for the award of a fee to claimant’s attorney.
The other issues before us are found to be without merit and accordingly the deputy’s order is AFFIRMED.
WENTWORTH, WIGGINTON and BAR-FIELD, JJ., concur.